915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bro. Corris L. JACKSON-EL, Plaintiff-Appellant,v.Robert BROWN, Jr., Dan Bolden, D.E. Houseworth, Dave Jamrog,Frank Elo, Theodore Koehler, George M. Pennell, JackBergman, T. Laitiren, Wayne W. Stine, P. Lajewski Pearson,M.B. Amel, Defendants-Appellees.
No. 90-1329.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bro. Corris L. Jackson-El moves for the appointment of counsel on appeal from the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  Jackson-El alleged that his transfer to the Marquette Branch Prison resulted in his being assaulted and in his receiving disciplinary convictions.  Upon careful consideration of the entire record, we conclude that summary judgment was proper.


3
Jackson-El did not establish a genuine issue of material fact remaining for trial.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);  Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  Therefore, plaintiff's motion for appointment of counsel is denied.  The judgment of the district court is affirmed for the reasons stated in its opinion filed March 1, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.